SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 25, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2015 to 03/31/2015 9 1/1/2014 to 03/31/2014 10 Statement of Value Added 11 Consolidated Financial Statements Balance Sheet - Assets 12 Balance Sheet - Liabilities 13 Statement of Income 14 Statement of Comprehensive Income 15 Statement of Cash Flows 16 Statement of Changes in Shareholders’ Equity 1/1/2015 to 03/31/2015 18 1/1/2014 to 03/31/2014 19 Statement of Value Added 20 Comments on the Company’s Consolidated Performance 21 Notes to the Financial Statements 32 Reports and Statements Unqualified Independent Auditors’ Review Report 76 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 03/31/2015 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 Page 1 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Inition Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 03/11/2015 Dividends 03/19/2015 Ordinary 0.20263 PAGE 2 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 03/31/2015 YTD Previous Year 12/31/2014 1 Total assets 52,244,146 49,599,467 1.01 Current assets 8,992,823 8,692,821 1.01.01 Cash and cash equivalents 3,224,062 3,146,393 1.01.03 Trade receivables 1,800,733 1,604,498 1.01.04 Inventories 2,898,813 3,036,799 1.01.08 Other current assets 1,069,215 905,131 1.02 Non-current assets 43,251,323 40,906,646 1.02.01 Long-term receivables 4,130,590 3,509,307 1.02.01.06 Deferred taxes 3,072,986 2,438,929 1.02.01.09 Other non-current assets 1,057,604 1,070,378 1.02.02 Investments 25,822,983 24,199,129 1.02.03 Property, plant and equipment 13,210,550 13,109,294 1.02.04 Intangible assets 87,200 88,916 PAGE 3 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 03/31/2015 YTD Previous Year 12/31/2014 2 Total liabilities 52,244,146 49,599,467 2.01 Current liabilities 5,994,558 5,630,365 2.01.01 Payroll and related taxes 156,972 165,718 2.01.02 Trade payables 1,296,621 1,390,311 2.01.03 Taxes payable 207,734 86,920 2.01.04 Borrowings and financing 2,964,796 2,720,235 2.01.05 Other payables 824,288 803,597 2.01.06 Provisions 544,147 463,584 2.01.06.01 Provision for tax, social security, labor and civil risks 544 463,584 2.02 Non-current liabilities 40,082,441 38,272,634 2.02.01 Borrowings and financing 28,460,278 26,369,912 2.02.02 Other payables 9,668,815 9,818,512 2.02.04 Provisions 1,953,348 2,084,210 2.02.04.01 Provision for tax, social security, labor and civil risks 219,432 174,649 2.02.04.02 Other provisions 1,733,916 1,909,561 2.02.04.02.03 Provisions for environmental liabilities and asset retirement obligations 232,324 233,262 2.02.04.02.04 Pension and healthcare plan 587,740 587,74 2.02.04.02.05 Provision for losses on investments 913,852 1,088,559 2.03 Shareholders’ equity 6,167,147 5,696,468 2.03.01 Paid-in capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 846,908 1,131,298 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 742,243 999,243 2.03.04.09 Treasury shares -238,976 -229,586 2.03.05 Profit /Losses 392,056 0 2.03.08 Other comprehensive income 388,153 25,140 PAGE 4 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Quarter 1/1/2015 to 03/31/2015 YTD Previous Year 1/1/2014 to 03/31/2014 3.01 Net revenue from sales and/or services 3,058,032 3,490,453 3.02 Cost of sales and/or services -2,189,432 -2,311,229 3.03 Gross profit 868,600 1,179,224 3.04 Operating expenses/income 1,014,030 -632,776 3.04.01 Selling expenses -145,918 -97,377 3.04.02 General and administrative expenses -84,564 -82,863 3.04.04 Other operating income 3,722 4,646 3.04.05 Other operating expenses -201,760 -166,057 3.04.06 Share of profits (losses) of investees 1,442,550 -291,125 3.05 Profit before finance income (costs) and taxes 1,882,630 546,448 3.06 Finance income (costs) -2,028,355 -578,827 3.06.01 Finance income 494,693 8,569 3.06.02 Finance costs -2,523,048 -587,396 3.06.02.01 Net exchange difference on financial instruments -1,659,972 314,502 3.06.02.02 Finance costs -863,076 -901,898 3.07 Loss before taxes on income -145,725 -32,379 3.08 Income tax and social contribution 537,781 87,713 3.09 Profit from continuing operations 392,056 55,334 3.11 Profit for the period 392,056 55,334 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.28887 0.03796 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.28887 0.03796 PAGE 5 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 01/01/2015 to 3/31/2015 YTD Previous Year 01/01/2014 to 3/31/2014 4.01 Profit for the period 392,056 55,334 4.02 Other comprehensive income 363,013 -470,811 4.02.01 Actuarialgains on defined benefit pension plan 125 1,710 4.02.02 Cumulative translation adjustments for the period 176,771 -44,326 4.02.03 Available-for-sale assets 597,135 -631,003 4.02.04 Income tax and social contribution on available-for-sale assets -203,026 214,541 4.02.05 Available-for-sale assets from investments in subsidiaries 68,699 -11,733 4.02.06 Impairment of available-for-sale assets 8,417 0 4.02.07 Income tax and social contribution on impairment of available-for-sale assets -2,862 0 4.02.08 Loss on cash flow hedge accounting -427,645 0 4.02.09 Income tax and social contribution on impairment of available-for-sale assets 145,399 0 4.03 Comprehensive income for the period 755,069 -415,477 PAGE 6 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Quarter 01/01/2015 to 3/31/2015 YTD Previous Year 01/01/2014 to 3/31/2014 6.01 Net cash generated by operating activities 1,084,289 362,699 6.01.01 Cash generated from operations 1,498,010 1,033,504 6.01.01.01 Profit for the period 392,056 55,334 6.01.01.02 Charges on borrowings and financing 815,393 756,064 6.01.01.03 Charges on loans and financing granted -4,970 -3,896 6.01.01.04 Depreciation, depletion and amortization 206,329 234,661 6.01.01.05 Share of profits (losses) of investees -1,442,550 291,125 6.01.01.06 Deferred income tax and social contribution -694,546 -99,430 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 125,346 62,219 6.01.01.08 Inflation adjustment and exchange differences, net 2,084,988 -322,072 6.01.01.09 Gain on derivative transactions 0 636 6.01.01.10 Impairment of available-for-sale assets 8,417 0 6.01.01.11 Residual value of permanent assets written off 3,842 4,288 6.01.01.14 Other provisions 3,705 54,575 6.01.02 Other provisions -413,72 1 -670,805 6.01.02.01 Trade receivables - third parties -66,978 -48,430 6.01.02.02 Trade receivables - third parties 38,075 -109,782 6.01.02.03 Inventories 161,598 -226,215 6.01.02.04 Receivables - related parties -1,943 0 6.01.02.05 Recoverable taxes 57,644 -690 6.01.02.06 Judicial deposits -4,310 -2,598 6.01.02.07 Dividends received from related parties 0 205,259 6.01.02.09 Trade payables -201,233 108,615 6.01.02.10 Payroll and related taxes 23,241 7,920 6.01.02.11 Taxes in installments - REFIS 123,552 -67,415 6.01.02.13 Payables to related parties 9,690 6,488 6.01.02.15 Interest paid -555,887 -545,210 6.01.02.16 Interest received 12 13,563 6.01.02.18 Interest on swaps paid 0 -633 6.01.02.19 Other 2,818 -11,677 6.02 Net cash used in investing activities -420 -91,530 6.02.01 Investments -7,847 -19,818 6.02.02 Purchase of property, plant and equipment -304,379 -235,967 6.02.03 Capital reduction of the subsidiary and joint venture 486,758 0 6.02.05 Related parties loans -11,938 -3,860 6.02.06 Receipt of related parties loans 75 168,115 6.02.07 Quotas of exclusive funds -163,089 0 6.03 Net cash used in financing activities -1,055,659 -236,819 6.03.01 Borrowings and financing raised 389,540 690,556 6.03.02 Borrowings and financing raised - related parties 0 116,640 6.03.03 Redemption of borrowings -535,978 -594,833 6.03.04 Redemption of borrowings - related parties -349,912 -24,312 6.03.05 Dividends and interest on capital paid -549,829 -424,870 6.03.06 Treasury shares -9,390 0 6.04 Exchange differences on translating cash and cash equivalents 49,459 0 6.05 Increasein cash and cash equivalents 77,669 34,350 6.05.01 Cash and equivalents at the beginning of the period 3,146,393 206,624 6.05.02 Cash and equivalents at the end of the period 3,224,062 240,974 PAGE 7 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 03/31/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 5.05 Total comprehensive income 0 0 0 392,056 363,013 755,069 5.05.01 Profit for the period 0 0 0 392,056 0 392,056 5.05.02 Other comprehensive income 0 0 0 0 363,013 363,013 5.05.02.04 Translation adjustments for the period 0 0 0 0 176,771 176,771 5.05.02.06 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 125 125 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 468,363 468,363 5.05.02.08 Loss on hedge accounting, net of taxes 0 0 0 0 -282,246 -282,246 5.07 Closing balances 4,540,000 30 846,908 392,056 388,153 6,167,147 PAGE 8 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 03/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders´ Equity 5.01 Opening balances 4,540,000 30 2, 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2, 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -425,000 0 0 -425,000 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 5.05 Total comprehensive income 0 0 0 55,334 -470,811 -415,477 5.05.01 Profit for the period 0 0 0 55,334 0 55,334 5.05.02 Other comprehensive income 0 0 0 0 -470,811 -470,811 5.05.02.04 Translation adjustments for the period 0 0 0 0 -44,326 -44,326 5.05.02.07 Actuarial gains on defined benefit pension plan 0 0 0 0 1,710 1,710 5.05.02.08 Available-for-sale assets, net of taxes 0 0 0 0 -428,195 -428,195 5.07 Closing balances 4,540,000 30 2,414,568 55,334 246,161 7,256,093 PAGE 9 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current Quarter 1/1/2015 to 3/31/2015 YTD Prior Year 01/01/2014 to 3/31/2014 7.01 Revenues 3,723,968 4,265,934 7.01.01 Sales of products and services 3,669,030 4,217,900 7.01.02 Other revenues 61,531 49,773 7.01.04 Allowance for (reversal of) doubtful debts -6,593 -1,739 7.02 Raw materials acquired from third parties -2,485,835 -2,601,607 7.02.01 Costs of sales and services -1,950,754 -2,198,768 7.02.02 Materials, electric power, outside services and other -525,191 -381,414 7.02.03 Impairment/recovery of assets -1,473 -21,425 7.02.04 Other -8,417 0 7.02.04.01 Impairment of available-for-sale assets -8,417 0 7.03 Gross value added 1,238,133 1,664,327 7.04 Retentions -206,329 -234,661 7.04.01 Depreciation, amortization and depletion -206,329 -234,661 7.05 Wealth created 1,031,804 1,429,666 7.06 Value added received as transfer 2,634,817 -292,728 7.06.01 Share of profits (losses) of investees 1,442,550 -291,125 7.06.02 Finance income 494,693 8,569 7.06.03 Other 697,574 -10,172 7.06.03.01 Other and exchange variation - gain 697,574 -10,172 7.07 Wealth for distribution 3,666,621 1,136,938 7.08 Wealth distributed 3,666,621 1,136,938 7.08.01 Personnel 329,522 291,687 7.08.01.01 Salaries and wages 251,291 225,733 7.08.01.02 Benefits 60,889 48,979 7.08.01.03 Severance pay fund (FGTS) 17,342 16,975 7.08.02 Taxes, fees and contributions -277,119 210,515 7.08.02.01 Federal -319,590 182,960 7.08.02.02 State 40,155 21,361 7.08.02.03 Municipal 2,316 6,194 7.08.03 Lenders and lessors 3,222,162 579,402 7.08.03.01 Interest 862,664 901,650 7.08.03.02 Leases 2,608 2,715 7.08.03.03 Other 2,356,890 -324,963 7.08.03.03.01 Other and exchange variation - loss 2,356,890 -324,963 7.08.04 Shareholders 392,056 55,334 7.08.04.03 Retained earnings (accumulated losses) for the period 392,056 55,334 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 03/31/2015 YTD Previous Year 12/31/2014 1 Total assets 51,568,445 49,767,100 1.01 Current assets 16,314,338 15,935,502 1.01.01 Cash and cash equivalents 9,070,785 8,686,021 1.01.03 Trade receivables 2,009,697 1,753,056 1.01.04 Inventories 3,958,557 4,122,122 1.01.08 Other current assets 1,275,299 1,374,303 1.02 Non-current assets 35,254,107 33,831,598 1.02.01 Long-term receivables 4,257,164 3,598,352 1.02.01.02 Investments measured at amortized cost 42,549 34,874 1.02.01.06 Deferred taxes 3,285,500 2,616,058 1.02.01.09 Other non-current assets 929,115 947,420 1.02.02 Investments 14,250,403 13,665,453 1.02.03 Property, plant and equipment 15,782,164 15,624,140 1.02.04 Intangible assets 964,376 943,653 PAGE 11 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Liabilities (R$ thousand) Code Description Current Quarter 3/31/2015 YTD Previous Year 12/31/2014 2 Total liabilities 51,568,445 49,767,100 2.01 Current liabilities 5,522,042 6,362,938 2.01.01 Payroll and related taxes 214,427 219,740 2.01.02 Trade payables 1,555,728 1,638,505 2.01.03 Taxes payable 483,542 318,675 2.01.04 Borrowings and financing 1,745,801 2,790,524 2.01.05 Other payables 890,958 845,109 2.01.06 Provisions 631,586 550,385 2.01.06.01 Provision for tax, social security, labor and civil risks 631,586 550,385 2.02 Non-current liabilities 39,841,003 37,669,187 2.02.01 Borrowings and financing 29,375,089 27,092,855 2.02.02 Other payables 9,154,978 9,315,363 2.02.03 Deferred taxes 246,022 238,892 2.02.04 Provisions 1,064,914 1,022,077 2.02.04.01 Provision for tax, social security, labor and civil risks 239,412 195,783 2.02.04.02 Other provisions 825,502 826,294 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligations 237,735 239,539 2.02.04.02.04 Pension and healthcare plan 587,767 587,755 2.03 Shareholders’ equity 6,205,400 5,734,975 2.03.01 Paid-in capital 4,540,000 4,540,000 2.03.02 Capital reserves 30 30 2.03.04 Earnings reserves 846,908 1,131,298 2.03.04.01 Legal reserve 361,641 361,641 2.03.04.02 Statutory reserve 724,243 999,243 2.03.04.09 Treasury shares -238,976 -229,586 2.03.05 Profit /Losses 392,056 0 2.03.08 Other comprehensive income 388,153 25,140 2.03.09 Non-controlling interests 38,253 38,507 PAGE 12 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Quarter 01/01/2015 to 03/31/2015 YTD PreviousYear 01/01/2014 to 03/31/2014 3.01 Net revenue from sales and/or services 4,010,252 4,370,878 3.02 Cost of sales and/or services -3,025,533 -3,034,529 3.03 Gross profit 984,719 1,336,349 3.04 Operating expenses/income -225,734 -515,899 3.04.01 Selling expenses -300,830 -189,915 3.04.02 General and administrative expenses -109,845 -103,853 3.04.04 Other operating income 5,962 7,713 3.04.05 Other operating expenses -219,499 -184,341 3.04.06 Share of profits (losses) of investees 398,478 -45,503 3.05 Profit before finance income (costs) and taxes 758,985 820,450 3.06 Finance income (costs) -869,700 -741,199 3.06.01 Finance income 56,136 38,052 3.06.02 Finance costs -925,836 -779,251 3.06.02.01 Net exchange losses on financial instruments -65,243 -55,216 3.06.02.02 Finance costs -860,593 -724,035 3.07 Profit (loss) before taxes on income -110,715 79,251 3.08 Income tax and social contribution 502,517 -27,155 3.09 Profit from continuing operations 391,802 52,096 3.11 Consolidated profit for the period 391,802 52,096 3.11.01 Attributed to owners of the Company 392,056 55,334 3.11.02 Attributed to non-controlling interests -254 -3,238 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 0.28887 0.03796 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 0.28887 0.03796 PAGE 13 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 01/01/2015 to 03/31/2015 YTD PreviousYear 01/01/2014 to 03/31/2014 4.01 Consolidated profit for the period 391,802 52,096 4.02 Other comprehensive income 363,013 -470,811 4.02.01 Actuarial gains on defined benefit plan from investments in subsidiaries 0 1,710 4.02.02 Actuarial (losses) gains on defined benefit pension plan 202 0 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan -77 0 4.02.04 Cumulative translation adjustments for the period 176,771 -44,326 4.02.05 Available-for-sale assets 648,403 -648,780 4.02.06 Income tax and social contribution on available-for-sale assets -185,595 220,585 4.02.07 Impairment of available-for-sale assets 8,417 0 4.02.08 Income tax and social contribution on impairment of available-for-sale assets -2,862 0 4.02.09 (Loss) gain on cash flow hedge accounting -427,645 0 4.02.10 Income tax and social contribution on (loss) gain on cash flow hedge accounting 145,399 0 4.03 Consolidated comprehensive income for the period 754,815 -418,715 4.03.01 Attributed to owners of the Company 755,069 -415,477 4.03.02 Attributed to non-controlling interests -254 -3,238 PAGE 14 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Quarter 01/01/2015 to 3/31/2015 YTD Previous Year 01/01/2014 to 3/31/2014 6.01 Net cash generated by operating activities 1,642,006 576,219 6.01.01 Cash generated from operations 2,268,532 1,121,670 6.01.01.01 Profit for the period attributable to owners of the Company 392,056 55,334 6.01.01.02 Loss for the period attributable to non-controlling interests -254 -3,238 6.01.01.03 Charges on borrowings and financing 803,433 656,367 6.01.01.04 Charges on loans and financing granted -5,025 -8,850 6.01.01.05 Depreciation, depletion and amortization 273,502 294,406 6.01.01.06 Share of profits (losses) of investees -398,478 45,503 6.01.01.07 Deferred income tax and social contribution -716,476 -96,856 6.01.01.08 Provision for tax, social security, labor, civil and environmental risks 124,830 63,089 6.01.01.09 Inflation adjustment and exchange differences, net 1,767,227 68,703 6.01.01.10 Gain on derivative transactions 1,125 3,069 6.01.01.11 Impairment of available-for-sale assets 8,417 0 6.01.01.12 Residual value of permanent assets written off 3,985 4,628 6.01.01.13 Other provisions 14,190 39,515 6.01.02 Changes in assets and liabilities -626,526 -545,451 6.01.02.01 Trade receivables - third parties -190,889 114,057 6.01.02.02 Trade receivables - related parties -9,701 -62,335 6.01.02.03 Inventories 190,195 -220,191 6.01.02.04 Receivables from related parties 0 -17,124 6.01.02.05 Recoverable taxes 33,391 16,329 6.01.02.06 Judicial deposits -5,535 -2,633 6.01.02.07 Dividends received from related parties 0 202,015 6.01.02.08 Trade payables -118,373 210,719 6.01.02.09 Payroll and related taxes 33,168 19,989 6.01.02.10 Taxes in installments - REFIS 173,390 -64,240 6.01.02.11 Payables to related parties 1,709 -155 6.01.02.13 Interest paid -724,617 -731,334 6.01.02.14 Interest received 12 13,563 6.01.02.15 Interest on swaps paid 0 -633 6.01.02.16 Other -9,276 -23,478 6.02 Net cash generated by (used in) investing activities 413,490 -135,745 6.02.01 Investments 0 -5,846 6.02.02 Purchase of property, plant and equipment -338,026 -298,490 6.02.03 Capital reduction in subsidiaries 466,758 0 6.02.04 Receipt/payment in derivative transactions 304,401 3,879 6.02.06 Purchase of intangible assets -105 -257 6.02.07 Intercompany loans -11,938 -3,860 6.02.08 Receipt of intercompany loans 75 168,115 6.02.09 Short-term investment, net of redeemed amount -7,675 714 6.03 Net cash used in financing activities -1,852,855 -104,988 6.03.01 Borrowings and financing raised 391,156 934,146 6.03.02 Redemption of borrowings -1,597,317 -614,264 6.03.04 Dividends and interest on capital paid -549,829 -424,870 6.03.05 Capital contribution by non-controlling shareholders -9,390 0 6.03.06 Buyback of debt securities -87,475 0 6.04 Exchange differences on translating cash and cash equivalents 182,123 -330,786 6.05 Increase (decrease) in cash and cash equivalents 384,764 4,700 6.05.01 Cash and equivalents at the beginning of the period 8,686,021 9,995,672 6.05.02 Cash and equivalents at the end of the period 9,070,785 10,000,372 PAGE 15 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 3/31/2015 Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders’ equity Non-controlling interests Consolidated shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 5.04.06 Dividend 0 0 -275,000 0 0 -275,000 0 -275,000 5.05 Total comprehensive income 0 0 0 392,056 363,013 755,069 -254 754,815 5.05.01 Profit for the period 0 0 0 392,056 0 392,056 -254 391,802 5.05.02 Other comprehensive income 0 0 0 0 363,013 363,013 0 363,013 5.05.02.04 Translation adjustments for the period 0 0 0 0 176,771 176,771 0 176,771 5.05.02.06 (Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 125 125 0 125 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 468,363 468,363 0 468,363 5.05.02.08 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -282,246 -282,246 0 -282,246 5.07 Closing balances 4,540,000 30 846,908 392,056 388,153 6,167,147 38,253 6,205,400 PAGE 16 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 03/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings Other comprehensive income Shareholders´ Equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders 0 0 -425,000 0 0 -425,000 0 -425,000 5.04.06 Dividends 0 0 -425,000 0 0 -425,000 0 -425,000 5.05 Total comprehensive income 0 0 0 55,334 -470,811 -415,477 -3,238 -418,715 5.05.01 Profit for the period 0 0 0 55,334 55,334 -3,238 52,096 5.05.02 Other comprehensive income 0 0 0 0 -470,811 -470,811 0 -470,811 5.05.02.04 Translation adjustments for the period 0 0 0 0 -44,326 -44,326 0 -44,326 5.05.02.07 Actuarial (losses) gains on defined benefit pension plan 0 0 0 0 1,710 1,710 0 1,710 5.05.02.08 Available-for-sale assets, net of taxes 0 0 0 0 -428,195 -428,195 0 -428,195 5.07 Closing balances 4,540,000 30 2,414,568 55,334 246,161 7,256,093 -30,749 7,225,344 PAGE 17 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current Quarter 01/01/2015 to 3/31/2015 YTD Previous Year 01/01/2014 to 3/31/2014 7.01 Revenues 4,752,234 5,236,997 7.01.01 Sales of products and services 4,698,184 5,189,439 7.01.02 Other revenues 61,898 49,906 7.01.04 Allowance for (reversal of) doubtful debts -7,848 -2,348 7.02 Raw materials acquired from third parties -3,325,485 -3,309,802 7.02.01 Costs of sales and services -2,632,493 -2,805,092 7.02.02 Materials, electric power, outside services and other -683,759 -481,519 7.02.03 Impairment/recovery of assets -816 -23,191 7.02.04 Other -8,417 0 7.02.04.01 Impairment of assets available for sale -8,417 0 7.03 Gross value added 1,426,749 1,927,195 7.04 Retentions -273,502 -294,406 7.04.01 Depreciation, amortization and depletion -273,502 -294,406 7.05 Wealth created 1,153,247 1,632,789 7.06 Value added received as transfer 2,234,942 -942,712 7.06.01 Share of profits (losses) of investees 398,478 -45,503 7.06.02 Finance income 56,136 38,052 7.06.03 Other 1,780,328 -935,261 7.06.03.01 Other and exchange variation - gain 1,780,328 -935,261 7.07 Wealth for distribution 3,388,189 690,077 7.08 Wealth distributed 3,388,189 690,077 7.08.01 Personnel 463,793 393,796 7.08.01.01 Salaries and wages 367,509 311,928 7.08.01.02 Benefits 76,047 62,032 7.08.01.03 Severance pay fund (FGTS) 20,237 19,836 7.08.02 Taxes, fees and contributions -176,470 396,581 7.08.02.01 Federal -257,857 340,944 7.08.02.02 State 75,959 45,731 7.08.02.03 Municipal 5,428 9,906 7.08.03 Lenders and lessors 2,709,064 -152,396 7.08.03.01 Interest 377,584 814,965 7.08.03.02 Leases 3,962 4,159 7.08.03.03 Other 2,327,518 -971,520 7.08.03.03.01 Other and exchange variation - loss 2,327,518 -971,520 7.08.04 Shareholders 391,802 52,096 7.08.04.03 Retained earnings (accumulated losses) for the period 392,056 55,334 7.08.04.04 Non-controlling interests in retained earnings -254 -3,238 PAGE 18 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Economic Scenario Global economic activity is showing gradual signs of a recovery. The U.S. economy continues to grow moderately, while most of the European countries managed to reverse in 2014, the shrinkage of recent years. The emerging economies, however, have been presenting a slower growth pace. The global Purchasing Managers Index (PMI) closed March at 53.5 points. The IMF expects global GDP growth of 3.5% this year and 3.7% in 2016. USA The U.S. activity indicators are pointing to a moderate economic growth. GDP growth of 0.2% in 1Q15 was negatively impacted by the rigorous winter and port strikes on the west coast, which jeopardized exports. The FED estimates 2015 GDP growth of between 2.3% and 2.7%. Although industrial production fell by 0.6% in March over February, the 12-month figure moved up by 2.0%, with installed capacity use of 78.4%. Unemployment fell to 5.5% in March, 1.1 p.p. down on the same month last year and within the 5.2% to 5.5% band considered by most of the FOMC (the FED’s Monetary Policy Committee) to be full employment. In the 12 months through March, the Consumer Price Index dipped by 0.2%, well below the FOMC’s target of 2% p.a. Given this scenario, at its last meeting in April the FOMC deemed it appropriate to maintain interest rates at between 0 and 0.25% until the labor market improves and inflation converges towards the 2% p.a. target. Europe The Eurozone is showing signs of a recovery in activity, with the adoption of an expansionist monetary policy by the ECB. The block’s compound PMI reached 54.0 points in March 2015, versus 53.3 points in February, while industrial production increased by 1.1% in February over previous month. According to Eurostat, unemployment rate was 11.3% in March 2015, flat over the previous month, but below the 11.7% recorded in March of last year. Of the member nations, Germany posted the lowest rate, with 4.7%, while Greece and Spain had the highest, with 25.7% and 23%, respectively. Also according to Eurostat, retail sales fell by 0.2% in February 2015 over January but moved up by 3% year-on-year. In the UK, manufacturing PMI closed March at 54.4 points, the highest figure for the last eight months. According to the British Treasury, the consensus of estimates points to GDP growth of 2.7% in 2015. The consumer price index edged up by 0.3% in 1Q15 over 1Q14. Asia China has been showing signs of a slowdown in growth. Preliminary figures from the Chinese Bureau of Statistics indicate GDP expansion of 7.0% in 1Q15, versus 7.4% in 1Q14, but still within the target defined by the government. M anufacturing PMI , disclosed by HSBC, has been signaling a deterioration in economic conditions since December 2014 and closed March at 49.6 points. The growth rate of Investments in fixed assets fell from 17.6% in 1Q14 to 13.5% in 1Q15, while industrial production growth of 5.6% in the 12 months through March 2015 was below the average of 7.9% recorded in the previous 12 months. The deceleration in the construction industry was even more apparent. According to the National Bureau of Statistics, sector investments increased by 8.5% in 1Q15, close to half the 16.8% recorded in 1Q14. PAGE 19 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Given this scenario, the Chinese government once again reduced the reserve requirements rate by 1 p.p. and further monetary and fiscal stimuli are expected ahead. Japan continued to stage a moderate recovery. Manufacturing PMI fell to 50.3 points in March 2015 from 51.6 points in the previous month, while retail sales declined from 1.3% in January 2015 over December 2014. Despite the government measures to stimulate the economy, inflation remained below the target of 2% p.a. determined by the Japanese Central Bank, whose Monetary Policy Committee estimates GDP growth of between 1.5% and 2.1% in 2015. Brazil A gainst a background of political uncertainty, Brazil’s economy slowed, accompanied by increased inflation, higher interest rates and the depreciation of the currency. GDP in 2014 remained virtually flat over the previous year, while in the 12 months through February 2015, the seasonally-adjusted Central Bank Economic Activity Index ( IBC-Br) fell by 0.6%. A ccording to a survey by the CNI (National Confederation of Industry), industrial production fell in March, with the index closing at 48.2 points, under 50 points. The Central Bank’s FOCUS report estimates GDP shrinkage of 1.18% in 2015, followed by growth of 1.0% in 2016. Inflation measured by the IPCA consumer price index increased by 1.32% in March, giving 8.13% in 12 months, above the ceiling of the inflationary target defined by the Monetary Policy Committee (COPOM) . As a result, the COPOM has been maintaining a restrictive monetary policy , raising the Selic benchmark interest rate by 0.5 p.p. to 13.25% p.a. at its last meeting in April. The FOCUS report expects 2015 inflation of 8.26%, with a Selic of 13.50% at year-end. On the foreign exchange front, the dollar appreciated by 20.8% against the real in 1Q15, closing March at R$3.208. Macroeconomic Projections 2015 2016 IPCA (%) 8.26 5.60 Commercial dollar (final) – R$ 3.20 3.30 SELIC (final - %) 13.50 11.50 GDP (%) -1.18 1.00 Industrial Production (%) -2.50 1.50 Source: FOCUS BACENBase: April 30, 2015 Net Revenue Consolidated net revenue totaled R$4,010 million in 1Q15, 5.0% up on the previous quarter, chiefly due to higher net revenue from the steel segment, which offset the reduction in revenue from the mining segment. Cost of Goods Sold (COGS) In 1Q15, c onsolidated COGS came to R$3,025 million, 4% more than in 4Q14, mainly due to lower steel product sales volume. of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Gross Profit Gr oss profit totaled R$985 million in 1Q15 , 7% up on the previous three months, primarily due to the gross profit from the steel segment. Selling, General, Administrative and Other Operating Expenses SG&A expenses totaled R$411 million in 1Q15, 9% down on the R$450 million recorded in 4Q14, mainly due to lower expenses with iron ore freight, given the Company’s sales strategy. Other Operating Expenses (Revenues) amounted to R$214 million in 1Q15, 28% less than the R$295 million posted in quarter before, basically due to the non-recurring negative impact of R$133 million in 4Q14, related to the reclassification of accrued losses from investments in shares recorded as available for sale, partially offset by the addition of tax provisions of R$34 million in 1Q15. EBITDA The Company uses Adjusted EBITDA to measure the segments' performance and operating cash flow capacity. It comprises net income before the net financial result, income and social contribution taxes, depreciation and amortization, results from investees and other operating revenue (expenses). Adjusted EBITDA includes the Company’s proportional interest in Namisa, MRS Logística and CBSI. Adjusted EBITDA totaled R$911 million in 1Q15, 10% down on 4Q14, basically due to the EBITDA from the steel and mining segments. The adjusted EBITDA margin EBITDA came to 22%, 3 p.p. down on the previous quarter. Equity Result The 1Q15 equity result totaled R$398 million, 62%, or R$152 million more than in 4Q14, essentially due to the positive result from the joint controlled entity, Namisa. Financial Result and Net Debt The 1Q15 net financial result was negative by R$870 million, chiefly due to the following factors: · Interest on loans and financing totaling R$803 million; · Expenses of R$11 million with the monetary restatement of tax installments; · Other financial expenses totaling R$47 million; · Monetary and exchange variations amounting to R$65 million; These negative effects were partially offset by consolidated financial revenues of R$56 million. Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, as well as the impact from the partial spin-off of Transnordestina Logística S/A. On March 31, 2015, consolidated net debt came to R$20.0 billion, R$1.1 billion more than the R$18.9 billion recorded at the end of 4Q14, mainly due to: of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 · Dividend payments of R$0.5 billion; · Investments of R$0.4 billion in fixed assets; · A R$0.7 billion effect related to the cost of debt; · Net foreign exchange variation of R$0.4 billion. These effects were partially offset by 1Q15 EBITDA of R$0.9 billion. The net debt/EBITDA ratio based on LTM adjusted EBITDA closed the first quarter at 4.8x, 0.8x up on the ratio recorded at the end of the previous quarter. Net Income CSN posted consolidated net income of R$392 million in 1Q15, R$325 million higher than in 4Q14, primarily due to the upturn in gross profit , reduced operating expenses, the improved equity result and the timing difference between the tax and accounting treatment of the foreign exchange variation. Capex Investments reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI. The Company has ceased consolidating its interest in Transnordestina Logística S/A, due to the latter’s partial spin-off at the end of 2013, and the consequent entry into effect of the new shareholders’ agreement. CSN invested R$407 million in 1Q15, allocated as follows: ü Mining: R$123 million; ü Steel: R$121 million; ü Cement: R$90 million; ü Logistics: R$73 million. Working Capital At the close of 1Q15, working capital allocated to the Company’s businesses totaled R$2.65 billion, very close to the end-of-2014 figure, given that the increase in accounts receivable and the reduction in the suppliers line were virtually offset by the reduction in inventories, due to the sending of finished products to the subsidiaries abroad and the upturn in taxes payable. The inventory turnover period narrowed by 11 days, offsetting the 5-day increase in the average receivables period and the 6-day reduction in the average supplier payment period. PAGE 22 of 75 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE ITR –– Quarterly Financial Information - March 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 WORKING CAPITAL (R$ MM) 1Q14 4Q14 1Q15 Change 1Q15 x 4Q14 Change 1Q15 x 1Q14 Assets 4,126 5,006 5,153 147 1,027 Accounts Receivable 1,621 1,651 1,901 250 280 Inventory (*) 2,415 3,296 3,115 - 700 Advances to Taxes 89 59 137 78 48 Liabilities 1,616 2,373 2,499 126 883 Suppliers 1,105 1,672 1,589 - 83 484 Salaries and Social Contribution 196 340 374 34 178 Taxes Payable 286 338 512 174 226 Advances from Clients 30 23 24 1 Working Capital 2,510 2,633 2,654 22 145 TURNOVER RATIO
